Case 3:19-cv-00710 Document 160-1 Filed 11/16/20 Page 1 of 27 PageID #: 8756




                          Exhibit 1
 Case 3:19-cv-00710 Document 160-1 Filed 11/16/20 Page 2 of 27 PageID #: 8757




                          UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF WEST VIRGINIA


 JONATHAN R., et al.,                                )
                                                     )
 Plaintiffs,                                         )
                       v.                            )
                                                     )
 JIM JUSTICE, in his official capacity as            )   Case No. 3:19-cv-00710
 Governor of West Virginia, et al.,                  )
                                                     )
 Defendants.                                         )

                             DECLARATION OF LINDA WATTS



        1.     My name is Linda Watts. I am the Commissioner of the West Virginia Bureau of

Children and Families (“BCF”) within the Department of Health and Human Resources

(“DHHR”). I am submitting this declaration in support of the Defendants’ opposition to the

Plaintiffs’ motion for class certification in order to provide background information about some of

BCF’s operations as they relate to the allegations brought in this lawsuit.

        2.     The information contained in my declaration is based on my personal knowledge,

my review of cited documents, and communication with my staff.


                                   BCF Offices and Personnel

        3.     The Bureau for Children and Families is responsible for the operation of a number

of programs to support families and children in West Virginia, including family assistance

(financial assistance, Supplemental Nutrition Assistance Program, emergency assistance), adult

protective services, early childhood education services, child protective services, and foster care

and adoption. Staff are assigned to every county in West Virginia.




                                                 1
 Case 3:19-cv-00710 Document 160-1 Filed 11/16/20 Page 3 of 27 PageID #: 8758




       4.      DHHR administrative offices are divided into four regions, each of which is headed

by a Regional Director who oversee the counties within their Region. Counties are grouped to

create 29 districts, each of which is supervised by a Community Services Manager. I have two

Deputy Commissioner of Field Operations each of whom oversees two regions.

       5.      With respect to West Virginia’s child welfare program, every district has Child

Protective Services (“CPS”) caseworkers; Youth Service (“YS”) caseworkers; Homefinding

Specialists; and Adoption caseworkers, as well as supervisors for each category of caseworker.

               a. CPS caseworkers are responsible for investigating allegations of abuse and

                   neglect, working with families in crisis, petitioning for removal of children from

                   the home when necessary, overseeing and monitoring the safety and wellbeing

                   of the children in foster care, and developing a permanency plan for children

                   who cannot be safely reunited with their families.

               b. YS caseworkers provide similar services as CPS caseworkers, except YS

                   caseworkers generally work with foster care children in DHHR custody as a

                   result of a juvenile justice proceeding.

               c. Homefinding Specialists are responsible for ensuring that a child’s placement

                   is safe and for working with kinship/relative families to obtain certification.

               d. Adoption caseworkers work to facilitate the adoption process and find

                   permanent homes for children whose parents have had their parental rights

                   terminated.

       6.      Each region also has Child Welfare Consultants, Adoption Consultants, and

Homefinding Consultants who have years of experience in the field and who provide support and

advice to the districts as needed.



                                                 2
 Case 3:19-cv-00710 Document 160-1 Filed 11/16/20 Page 4 of 27 PageID #: 8759




        7.      We currently have approximately 7,000 children in DHHR custody, which

represents a 75 percent increase over the last five years. See Att. A; Att. B. In 2018, 83 percent

of all CPS cases involved parental substance abuse. Att. C.

        8.      This is a dynamic population. Every year thousands of children enter and leave our

custody. For example, in 2018 approximately 5,000 children entered DHHR custody, and

approximately 4,500 left, either through reunification with their families or through other

permanency arrangements, including adoption, guardianship, or independent living.

        9.      The first goal of foster care is to safely reunite a child with their birth family as

soon as possible. Over half of foster children in West Virginia are reunited with their birth

families.

                                     Child Placement Agencies

        10.     BCF contracts with 12 Child Placing Agencies throughout the State to recruit, train,

license or certify, and provide case management to foster family homes for children in the custody

of DHHR.

        11.     Non-kinship foster families are generally certified by a Child Placing Agency,

though there are some that are certified by DHHR. As of November 2020, there were a total of

1675 traditional foster families certified by either a Child Placing Agency or DHHR. Over 250 of

those certified foster families are not currently caring for a foster child.

        12.     In addition to their CPS or YS caseworker, children who are in family foster care

homes licensed by Child Placing Agencies also have a caseworker through their Child Placing

Agency.

                                        Foster Care Entries




                                                   3
 Case 3:19-cv-00710 Document 160-1 Filed 11/16/20 Page 5 of 27 PageID #: 8760




       13.     By law, there are three pathways to a child coming into DHHR custody. The first,

and most common, is that a child is removed from the home due to an abuse and neglect petition.

W. Va. Code § 49-4-405. The second is that a circuit court orders a child who is charged or

adjudicated in the juvenile justice system – as a juvenile delinquent or juvenile status offender –

into DHHR custody for placement and services in a residential treatment program, instead of into

the custody of the Bureau of Juvenile Services. W. Va. Code § 49-4-701. At any given time,

approximately 9 percent of West Virginia’s foster children are in our custody as a result of a status

offense or juvenile delinquency proceeding (“juvenile justice youth”). The third way in which

children enter DHHR’s custody is by voluntary relinquishment by their parents. (Only a small

number of children in care entered custody through this pathway).

       14.     DHHR is committed to providing similar services and opportunities to juvenile

justice youth in our custody as other foster children. However, we have found that the cases of

juvenile justice youth tend to be more complicated, because of there are often serious behavioral

and mental health issues that resulted in the juvenile justice charge.

                                         Placement Types

       15.     In West Virginia, each child in foster care has a Multidisciplinary Treatment Team,

which consists of the child’s custodial parent or guardian and their attorney, other immediate

family members, the prosecuting attorney, the Guardian Ad Litem, the child if he or she is over

the age of 12, a school official, the child or family’s DHHR caseworker, the child’s foster parent,

and any other professional or service provider who may be helpful to the Team’s work. The

Multidisciplinary Treatment Team is responsible for developing and implementing a

comprehensive and individualized service plan for children involved in a court proceeding.




                                                  4
    Case 3:19-cv-00710 Document 160-1 Filed 11/16/20 Page 6 of 27 PageID #: 8761




         16.      In West Virginia, child placements recommendations are made by the child’s

Multidisciplinary Treatment Team, child placements are generally arranged by the DHHR

caseworker, and the circuit courts are required by state law to review, approve, and order the

placement. W. Va. Code § 49-4-110(a). Those placements are re-reviewed and approved by the

circuit court every 90 days. Id. In my experience, while the circuit court often agrees with the

placement recommendations of the Multidisciplinary Treatment Team and/or child’s caseworker,

it is not uncommon that the court will override those recommendations and order the child to a

specific placement that the circuit court believes is more appropriate and in the child’s best

interests.

         17.      BCF has a variety of placement types for children in its custody depending on the

unique needs and situation of each child. West Virginia law and DHHR policy provide that a child

must be placed in the “least restrictive” setting appropriate for their needs. W. Va. Code § 49-4-

608(e)(3); DHHR, Foster Care Policy, at 123; Judicial Benchbook, ch. 3, at 23.1 Below are the

various placement types, from least restrictive to most restrictive:

               a) Kinship/Relative home: This is a placement either with a blood relative or another
                  adult with a close connection to the child.

               b) Family Foster Home: This is a private residence under contract with a Child Placing
                  Agency or DHHR in which the foster parents care for no more than six children
                  who are unrelated by blood, marriage or adoption to any adult member of the
                  household. Many foster parents are trained to provide therapeutic services to the
                  children in their care.

               c) “Medley” Specialized Care Home: These are foster family homes specially trained
                  to foster children with developmental disabilities.




1
     A     copy     of    the   Foster    Care   Policy    is    publicly   available  at:
https://dhhr.wv.gov/bcf/policy/Documents/Foster%20Care%20Policy%20August%202020.pdf.
A copy of the Judicial Benchbook is publicly available at: http://www.courtswv.gov/public-
resources/CAN/ABBenchBook/2020Benchbook11-2-20.pdf.
                                                   5
 Case 3:19-cv-00710 Document 160-1 Filed 11/16/20 Page 7 of 27 PageID #: 8762




             d) Emergency Foster Family Care: Emergency care is for children entering custody
                on an emergency basis or after hours, and in the absence of an appropriate kinship
                or relative, or temporary foster care placement. Emergency placement is generally
                limited to a period of 48 hours. Emergency care foster parents must meet the same
                basic qualifications as other foster care providers.

             e) Group Residential Care: Group care provides the structure necessary for some
                children whose early experiences and relationships make it difficult to accept a
                surrogate parent/child relationship, even temporarily. There are three levels of
                group care, each of which provides increasing levels of structure and routine. A
                child is only recommended for group residential care after a rigorous assessment
                and evaluation.

             f) Emergency Shelter Care Facility: Shelter care is for older children entering foster
                care on an emergency basis or those who are between placements. This placements
                type is designed to meet the child’s emergency needs for food, housing and
                supervision and is intended to be a temporary placement. These placements provide
                for mental and behavioral health assessment, crisis planning services and needs
                assessment, stabilization services and access to schooling.

             g) Qualified residential treatment program: A QRTP is a program that has a trauma-
                informed treatment model designed to address needs of children/youth with serious
                emotional or behavioral disorders or disturbances. The target population is limited
                to children between the ages of 12 and 21 who have demonstrated an inability to
                function in foster homes or less restrictive forms of residential care due to
                significant lack of behavioral control and have specified diagnoses that require 24-
                hour treatment and intervention to prevent hospitalization. Currently, there are no
                QRTPs in West Virginia.

             h) Psychiatric Residential Treatment Facility or psychiatric hospital: This is the most
                restrictive type of care for children in foster care, used for treatment of children
                who have been diagnosed as having a psychiatric, emotional, or behavioral disorder
                that is so severe the child is a danger to himself or others. The evaluation and
                recommendation for this placement is not done by DHHR; rather it is done by
                independent mental health professionals.

       18.      Because of our small size, West Virginia does not have as wide range a of

residential treatment options for children who require intensive behavioral treatment as some

States. As a result, for some children, there are better options out of state. However, by law, a

circuit court may only place a child in an out-of-state residential treatment program if there is no




                                                  6
 Case 3:19-cv-00710 Document 160-1 Filed 11/16/20 Page 8 of 27 PageID #: 8763




in-state alternative available. W. Va. Code § 49-4-608(d). DHHR will only recommend an out-

of-state placement if there are no equivalent in-state options available.

         19.   The West Virginia legislature pays close attention to the placement of children in

DHHR custody, including the number placed out of state. We are required to report placements,

including out-of-state placements, to the legislature in monthly reports. A copy of our September

2020 report is included as Att. A.

         20.   While our reports to the legislature do not distinguish between children in our

custody as a result of an abuse-and-neglect proceeding and children in our custody as a result of a

juvenile justice proceeding, we have internal reports tracks the number of children in different

placement types, including in-state and out-of-state, by YS and CPS case type.

         21.   I review these reports monthly and closely monitor both the number of children in

residential treatment programs and the number of children out-of-state.

                                Residential Treatment Programs

         22.   DHHR has long been concerned about the number of children who are placed in

residential treatment programs rather than foster families. The primary driver of these types of

placements is that some foster children have serious behavioral or mental health needs that require

intensive treatment.

         23.   DHHR has taken a number of steps over the last several years to improve the

availability of community mental health services to children in foster care to maximize the extent

to which children with these serious behavioral and mental health needs can be placed in family

homes.

         24.   In 2014, West Virginia applied for and secured funding from the federal

government for a program to provide comprehensive “wrap-around” behavioral and mental health



                                                  7
 Case 3:19-cv-00710 Document 160-1 Filed 11/16/20 Page 9 of 27 PageID #: 8764




treatment to youth aged 12 to 17 who were in or at risk of placement in residential treatment

programs, and their families. We call this the “Safe at Home” program. See Att. D.

       25.      As part of the Safe at Home application, DHHR highlighted the number of youth

in residential treatment programs in West Virginia. While the Administration for Children and

Families approved our program, it appears that our application also launched an investigation by

the U.S. Department of Justice (“DOJ”). Shortly after our submission, we received a letter from

DOJ opening an investigation into the availability of community-based mental health services for

children.

       26.     In June 2015, the DOJ informed DHHR of its findings that the State was in violation

of the Americans with Disabilities Act (“ADA”) because some children with mental illness were

not receiving supports and services in the most integrated setting appropriate to their needs.

Although DHHR disagreed the DOJ’s finding, in 2019, DHHR determined that it was in the best

interest of the State and its foster children to enter into a Memorandum of Understanding (“MOU”)

with the DOJ that committed the State to further develop its children’s mental health infrastructure

and to reduce the number of children in residential treatment programs over five years.

       27.     Specifically, under the MOU, the State must, among other things:

               a. Develop and expand in-home and community based mental health services,

                   including ensuring statewide access to wraparound facilitation; behavioral

                   support services; family support services and training services; in-home

                   therapy; mobile crisis response and Assertive Community Treatment.

               b. Eliminate any unnecessary placements in residential mental health treatment

                   facilities and decrease the percentage of children in residential treatment

                   programs by specific benchmarks.



                                                 8
Case 3:19-cv-00710 Document 160-1 Filed 11/16/20 Page 10 of 27 PageID #: 8765




               c. By the end of 2024, ensure that a qualified professional has re-assessed all

                   children living in a facility and determined that this setting is the most

                   appropriate setting for each individual child.

       28.     The MOU requires the State to hire a subject matter expert to provide technical

assistance and recommendations for attaining compliance. The subject matter expert must prepare

a comprehensive report on the status of the State’s compliance with the agreement twice a year.

The State has engaged the University of Maryland School of Social Work (“UMSSW”). UMSSW

has recently finished its second report. See Att. E.

       29.     The MOU also requires the State to develop an implementation plan, which must

be approved by the DOJ and may be modified annually, to detail the steps it will take to create

mental health services that are sustainable, statewide, and available to children in the target

population (children under the age of 21 with a serious emotional or behavioral disorder who are

in a residential mental health treatment facility or at risk of such placement). DOJ approved

DHHR’s implementation plan in 2019.

       30.     Work pursuant to the implementation plan is being conducted consistent with eight

dynamic work plans developed by DHHR staff and Berry Dunn, and overseen by several DHHR

“working groups.” See Att. F. Over the last year, DHHR staff and Berry Dunn have spent

hundreds of hours working to implement the MOU.

       31.     Recently, in light of the COVID-19 pandemic, some of the initial timeframes in the

2019 implementation plan were pushed back, and DHHR is working with the DOJ to adjust those

timeframes accordingly. However, we believe we are on track to achieve the goals of the MOU

within the agreed-upon timeframes.




                                                 9
Case 3:19-cv-00710 Document 160-1 Filed 11/16/20 Page 11 of 27 PageID #: 8766




       32.     DHHR also recently implemented two programs that will significantly expand and

improve services to children with serious mental and behavioral health needs, which I discuss in

more detail below: (1) a managed care program through which a single entity will manage and

coordinate all services to children; and (2) the Medicaid Children with Serious Emotional Disorder

Waiver program.

                                   Support for Older Youth

       33.     DHHR provides youth in foster care who fourteen years and older with supports

and service to assist in transitioning to adulthood and independence.

       34.     For over 30 years we have partnered with West Virginia University’s Center for

Excellence in Disabilities (“CED”) to provide these services to transition aged youth. The

Mentoring and Oversight for Developing Independence for Foster Youth (“MODIFY”) program

within the CED collaborates with DHHR to promote self-directed decisions and skills regarding

educational and professional goals, living arrangements and independence in daily living for

transition aged youth.

       35.     MODIFY works to ensure that transition aged youth are provided education,

training, financial supports, and other needed transitioning services; supports and serves youth

between 18 and 23 years of age to achieve self-sufficiency and engage with their responsibilities

in preparing to make the transition from adolescence to adulthood; and providing youth who leave

foster care at 18 or older with Educational and Training Vouchers (“ETV”) to enroll in a post-

secondary educational or vocational program.

       36.     ETV funds can be used to cover tuition, including related expenses such as

computers, housing, and transportation.




                                                10
Case 3:19-cv-00710 Document 160-1 Filed 11/16/20 Page 12 of 27 PageID #: 8767




       37.     The MODIFY program awarded 239 ETVs during the 2018 to 2019 school year,

and 256 ETVs during the 2019 to 2020 school year.

       38.     Between January 2018 and September 2020 MODIFY served a total of 1,598 youth.

       39.     Many older adolescents prefer and benefit from independent living.

                                       Kinship Placements

       40.     We have two types of kinship homes: certified and uncertified. A certified kinship

home is one that either meets the standards for a regular foster family home (e.g., home safety and

caregiver training), or has had requirements individually waived so that the child can stay with

adults with whom they are familiar. Waivers are done at the regional level. An uncertified home

is one in which the family complies with all safety requirements but has elected not to go through

the certification process. Most of our uncertified kinship placements are in the process of obtaining

certification. A few families elect never to get certified, generally because they do not need the

extra financial supports that comes with certification and not want to spend the time going through

the certification process.

       41.     A certified kinship placement receives the same payment for maintenance of the

foster child as other foster families. Currently, this is $790 per month, per child. An uncertified

kinship family is eligible to receive a payment through the Temporary Assistance to Needy

Families (“TANF”) program or, if the placement is not a relative amount, an equivalent amount

paid with state-only funds. Currently, this ranges from $288 per month for one child, to $599 per

month for eight children.

       42.     Last year, the West Virginia legislature directed us to conduct a pilot program in

which uncertified families would receive an increase in payment. We expect that pilot to begin in

January 2021, pending federal approval.



                                                 11
Case 3:19-cv-00710 Document 160-1 Filed 11/16/20 Page 13 of 27 PageID #: 8768




       43.     Other than the difference in payment amounts, foster children in uncertified

kinship, certified kinship, or foster families are eligible for the same services and supports from

BCF. The only differences are that certified kinship and foster families receive more financial

support than uncertified kinship families, and kinship families (certified and uncertified) have only

a DHHR caseworker, while children in agency foster families have both a Child Placing Agency

caseworker and a DHHR caseworker.

       44.     For many years it has been a priority of the federal government to support

placement of foster children with kin. Among other things, the federal government encourages

the use of waivers to allow kinship families to become certified foster families. However, until

recently, the federal government has not made funding available to provide specific support to

kinship families.

       45.     In 2018, that changed: Congress enacted the federal Family First Prevention

Services Act (“FFPSA”), which gives child welfare agencies the option to receive federal funding

for “kinship navigator” programs to provide support to kinship foster families.

       46.     West Virginia immediately applied for a grant and engaged a nationally recognized

entity, A Second Chance, Inc., to help it evaluate gaps in our current kinship program and the types

of support that would be most meaningful to its kinship families.

       47.     A Second Chance conducted a comprehensive assessment of West Virginia kinship

families, which it released in March 2019. The legislature then asked for a recommendation of

best practices and recommended next steps, which A Second Chance completed in October 2019.

       48.     We are in the process of implementing the recommendations included in October

2019 report.




                                                 12
Case 3:19-cv-00710 Document 160-1 Filed 11/16/20 Page 14 of 27 PageID #: 8769




        49.      In August 2019, we launched a “Kinship Navigator” program which provides

support to kinship and relative caregivers by assessing and addressing their unique and individual

needs. DHHR has developed a needs assessment tool used by the Navigator to help identify areas

extra assistance would support the caregiver. The assessment is then used by the Navigator

working one-on-one with the kinship caregivers to facilitate access to the services and supports

identified.

        50.      We are also in the process of restructuring the Homefinding unit, developing a Gold

Standard process for best practices with kinship and relative caregivers, and designing a kinship

and relative-specific caregiver training model.

                                              Reporting

        51.      BCF is required by our federal and state partners to collect data and produce regular

reports regarding the children in our care and custody.

        52.      The Administration of Children and Families, within the U.S. Department of Health

& Human Services (“ACF”), provides substantial funding to state child welfare programs through

block grant funds under Title IV-B of the Social Security Act, as well as matching funds in

maintenance payments and administrative activities for certain children pursuant to Title IV-E. As

a condition of funding, DHHR must regularly collect and provide extensive data to ACF, including

the following:

        •     Adoption and Foster Care Analysis and Reporting System (“AFCARS”). ACF collects
              extensive case-level information from State child welfare agencies on all children in
              foster care and those who have been adopted with agency involvement. Examples of
              data reported in AFCARS include demographic information on every foster child as
              well as the foster and adoptive parents, the number of removal episodes a child has
              experienced, the number of placements in the current removal episode, and the current
              placement setting. BCF and other Title IV-E agencies are required to submit the
              AFCARS data twice a year based on two 6-month reporting periods.



                                                  13
Case 3:19-cv-00710 Document 160-1 Filed 11/16/20 Page 15 of 27 PageID #: 8770




       •     The National Child Abuse and Neglect Data System (“NCANDS”). NCANDS
             annually collects and analyzes data on child abuse and neglect known to child
             protective services agencies in the United States. BCF and other child welfare agencies
             across the country submit data to NCANDS annually. ACF then compiles the data
             submitted by the various States to examine trends in child abuse and neglect across the
             country, and key findings are published in annual Child Welfare Outcomes Reports to
             Congress as well as annual Child Maltreatment reports. The most recent annual report
             is for 2018.

       •     Caseworker face-to-face visit reporting. Section 479A of the Social Security Act
             requires States to submit to ACF data regarding the percentage of cases in which a
             caseworker visits a child in state custody at least monthly. The reporting population
             subject to the caseworker visits requirements includes all children under age 18 for at
             least the first day of the federal fiscal year (October 1) who have been in foster care for
             at least 1 full calendar month during the fiscal year. BCF submits this information to
             ACF each December. Our most recent reporting is attached as Att. G, and shows that
             children were visit by their caseworkers on a monthly basis 93 percent of their time in
             care.

       •     National Youth in Transition Database (“NYTD”). ACF requires States to collect
             information on each youth who receives independent living services and to collect
             demographic and outcome information on certain youth who are expected to, or who
             have, aged out of foster care. The State must track this information for youth who are
             in foster care on their 17th birthday, and then must survey them at age 19 and age 21.
             The survey assesses six outcomes: financial self-sufficiency, experience with
             homelessness, educational attainment, positive connections with adults, high-risk
             behavior, and access to health insurance. States must collect and report outcome
             information on a new baseline population cohort every three years.


       53.      In addition to the above required federal reports, BCF submits regular reports to the

state legislature. These include:

       •     Foster Care Placement Reports on the number of children in DHHR custody, the type
             of placement they are in, and the number of children in out-of-state facilities. These
             are provided to the legislature monthly.

       •     A Youth Services Annual Report, which provides a yearly review of programs and
             services provided to youth who are at risk of becoming involved with the juvenile



                                                   14
Case 3:19-cv-00710 Document 160-1 Filed 11/16/20 Page 16 of 27 PageID #: 8771




              justice system, as well as youth who are charged or adjudicated as status offenders or
              juvenile delinquents and committed by the court to the care or custody of DHHR.

        •     A Critical Incident Report, which provides information collected and reviewed by an
              internal team tasked with investigating critical incidents resulting in a fatality or near
              fatality of a child with a known history with DHHR. The Report also includes the Plan
              of Action to improve case work practices and outcomes for children based on the
              findings and recommendations of the teams’ investigations. This is also provided
              annually.

                                                 Audits

        54.        BCF also undergoes regular operational and outcome audits at both the federal

and state level.

        55.        The most extensive of these is the federal Child and Family Reviews (“CFSR”).

ACF conducts CFSR reviews every few years. The CFSR is designed to evaluate the State’s

compliance with seven “outcomes” related to safety, permanency, and child and family well-being,

as well as seven “systemic factors” related to the state agency’s capacity to deliver services leading

to improved outcomes for children and families. 45 C.F.R. § 1355.34.

        56.        The CFSR has several different components:

                   a. “Statewide Data Indicators,” which are pulled from the State’s AFCARS

                      reporting. ACF also calculates a “national performance indicator” based on

                      reporting from all of the States.

                   b. A statewide self-assessment conducted by staff of the state child welfare agency

                      and various stakeholders, as agreed upon by the state child welfare agency and

                      ACF.

                   c. An onsite review of a random sample of foster care cases, which includes case

                      record reviews and; case-related interviews for the purpose of determining

                      performance on the seven outcomes. In order to be found in “substantial

                                                    15
Case 3:19-cv-00710 Document 160-1 Filed 11/16/20 Page 17 of 27 PageID #: 8772




                  conformity” with an outcome, the State must have achieved that outcome in

                  95% of the cases reviewed.

       57.    ACF also conducts title IV-E Foster Care eligibility reviews to determine whether

children in foster care meet the federal eligibility requirements for foster care maintenance

payments claimed on their behalf. During these reviews, ACF examines child and provider case

records, as well as payment documentation, to validate the accuracy of a Title IV-E agency’s

reimbursement claims of foster care payments. Each Title IV-E Foster Care Eligibility Review

(IV-E Review) details the strengths and weaknesses of a Title IV-E agency's program and

identifies technical assistance that may be needed for program improvement.

       58.    At the state level, BCF also is subject to audit by the Performance Evaluation and

Research Division (“PERD”) of the West Virginia Legislative Auditor’s Office. In the last several

years, PERD has conducted the following audits of the child welfare system: a review of the CPS

workforce in August 2013 and a corresponding performance update in June 2016; a review of

worker safety in October 2013; a review of Youth Services in November 2013 and a corresponding

performance update in June 2016; and a review of DHHR in 2018.

       59.    The Legislative Auditor’s Post Audit Division completed its audit of Child

Protective Services in November 2019 and issued a report to the legislative Post Audits

Subcommittee.

       60.    In addition, BCF conducts its own internal auditing through the Division of

Planning and Quality Improvement (“DPQI”), which conducts review throughout DHHR districts

on a rotating basis. DPQI replicates the CFSR methodology, by randomly selecting a set of cases

to carefully review for compliance with performance metrics. The goal is that every district will

be audited every two years.



                                               16
Case 3:19-cv-00710 Document 160-1 Filed 11/16/20 Page 18 of 27 PageID #: 8773




        61.     The Commission to Study Residential Placement of Children was created in 2005

by the legislature to continuously study, make recommendations, and improve West Virginia’s

integrated system of care for foster children in, or at risk of being placed in, a residential treatment

program. W. Va. Code § 49-2-125. The Commission meets quarterly to discuss goals, engage in

cross-sector collaboration with other ongoing projects and initiatives impacting the children in

foster care, such as the Safe at Home program, and the West Virginia Court Improvement program,

and develop recommendations. The Commission reports on its progress, findings and

recommendations to the Legislative Oversight Commission on Health and Human Resources

Accountability annually.

                                Continuous Quality Improvement

        62.     BCF, as well as our federal and state partners, are dedicated to continuous quality

improvement. Thus, every audit will result in a “performance improvement plan” or a “corrective

action plan” with concrete steps to be undertaken in a defined time period to address the

deficiencies that were found.

        63.     After every CFSR, States are required to develop and implement a program

improvement plan (“PIP”) addressing any areas in which the State did not achieve “substantial

conformity.” 45 C.F.R. § 1355.35. ACF is involved in both the development of PIPs through

consultation and technical assistance, and also monitors implementation. 45 C.F.R. § 1355.35(a).

PIPs must describe goals and action steps for the State in improving upon the identified areas, and

“identify the technical assistance needs and sources of technical assistance, both Federal and non-

Federal, which will be used to make the necessary improvements identified in the [PIP].” Id. The

State must provide ACF with quarterly reports detailing its progress on PIP goals. § 1355.35(d)(4).




                                                  17
Case 3:19-cv-00710 Document 160-1 Filed 11/16/20 Page 19 of 27 PageID #: 8774




If a State is unable to successfully complete within two years, the federal government can withhold

a portion of the State’s Title IV-B and IV-E funding. 45 C.F.R. § 1355.36.

       64.     West Virginia has successfully implemented its PIPs following the first two CFSR

rounds. In December 2019, it obtained approval for its PIP related to Round 3. See Att. H. Our

Round 3 PIP has focused on the following:

               a. Goal 1: Creating and supporting a Healthy Workforce

               b. Goal 2: Increase Family Support Services and Family Resource Homes to meet

                   the needs of children and Families Community Support and Family Resources

               c. Goal 3: Transforming the culture of child welfare management to increase

                   competency, skill and accountability of our child welfare practice

               d. Goal 4: Increase effectiveness and efficiency and create a prevention-focused

                   organizational culture in order to ensure the needs of children and families are

                   addressed throughout the life of the case. Various strategies to reach the goals

                   are being developed.

       65.     Concrete, measurable steps have been agreed upon with ACF to address each of

these goals. For example, in order to meet Goal 2 of increasing family support services and family

resource homes to meet the needs of children and families, BCF identified five strategies: (1)

examine previous foster care providers and relative foster care providers for possible reopening of

closed resource homes and expansion of relative foster homes; (2) develop standards and

implement performance-based contracts to include standards in order to improve outcomes for

foster children; (3) increase foster parent notice of permanency hearings and engagement in the

case planning process; (4) identify needs and collaborate with agency partners and courts in the

development of service availability and substance abuse services to improve outcomes for children



                                                18
Case 3:19-cv-00710 Document 160-1 Filed 11/16/20 Page 20 of 27 PageID #: 8775




and families; and (5) improve staff knowledge regarding available services to meet the needs of

children and families.

       66.     Each strategy is then broken down into specific activities that BCF has committed

to undertake. For example, for Goal 2, Strategy 4 – identify needs and collaborate with agency

partners and courts in the development of service availability and substance abuse services to

improve outcomes for children and families – BCF identified five activities: (1) partner with the

ACF Capacity Building Center to develop a service array map of available substance abuse

services throughout the State, and examine existing barriers to accessing these services; (2) meet

monthly to collect information and develop service array map; (3) develop and execute a formal

statewide communication plan to improve cross-system service provision; (4) use the

communication plan to identify and address service gaps; and (5) develop and implement Family

Treatment Courts in five counties across West Virginia.

       67.     Many activities are then further broken down to determine our progress in

completing that activity. For example, Goal 2, Strategy 4, Activity 5 – develop and implement

Family Treatment Courts – has eleven different sub-activities.

       68.     In June 2020, we submitted our first progress report to ACF summarizing our work

implementing the PIP. See Att. I. While BCF has completed many of the steps outlined within in

the original timeframe laid out in the PIP, implementing or completing some of the activities had

been delayed due to the COVID-19 pandemic. See id.

       69.     As with the CFSR reports, after each PERD Audit by the State Auditor’s office,

BCF develops a plan to implement the recommendations of the PERD auditors. For example, in

August 2013, PERD issued an audit of BCF in which it provided three recommendations: (1) to

improve management of CPS workforce resources by developing a long-term workforce plan,



                                               19
Case 3:19-cv-00710 Document 160-1 Filed 11/16/20 Page 21 of 27 PageID #: 8776




retention goals, and reliable labor management issues; (2) to move forward with plans to develop

and implement a centralized intake system to improve the consistency, efficiency, and

effectiveness of CPS investigations; and (3) to take a state-level responsibility to review, analyze

and publicly report annually on CPS fatalities and near fatalities data. The PERD auditors made a

total of 14 specific recommendations for BCF implementation.

       70.     Subsequently PERD conducted follow-up audits in 2015 and 2016 to determine

BCF’s progress in addressing each of these recommendations. These follow-up audits assess

BCF’s performance and determine if BCF is either in full compliance, partial compliance, or

planned compliance with each of the recommendations. The 2015 performance review found that

BCF was in full compliance with five of the fourteen specific recommendations from PERD’s

initial audit. Of the remaining nine specific recommendations, PERD found that BCF was in full

compliance with another five recommendations during the 2016 performance review. In its most

recent follow-up audit, PERD concluded that BCF: (1) continues to improve management of CPS

workforce resources and was in the process of completing a long-term workforce management

plan; (2) has developed and implemented a centralized intake system to improve the CPS

investigation process; and (3) has taken state-level responsibility to review, analyze and publicly

report annually on CPS fatalities and near fatalities data.

       71.     Likewise, after every internal DPQI audit, DPQI will identify a district’s strengths

and areas for improvement. The review data is used at the district level to create a corrective action

plan. DPQI compiles the exit summary data report and corrective action plan for each district and

distributes the findings to the district’s management staff, the Regional Program Manager,

Regional Director, Director of Training, Policy Program Specialists, and BCF leadership.




                                                 20
Case 3:19-cv-00710 Document 160-1 Filed 11/16/20 Page 22 of 27 PageID #: 8777




       72.     DPQI completed 129 CFSR-style case reviews during FFY 2019. The review was

comprised of 67 foster care and 62 in-home social service cases. DPQI staff conducted 684

interviews during FFY 2019. Of the interviews completed, 91 were with children, 151 were with

parents, 57 were with foster parents, and 112 were judicial staff such as attorneys, guardian-ad-

litem, juvenile probation officers, and Court Appointed Special Advocates, and the remainder were

with other parties who may have information relative to the case review. Case reviews conducted

were reflective of practice that occurred approximately 12 months prior to the date of the review.

CFSR style case reviews were completed in each of the four regions of the state and included the

following districts: Barbour/Preston/Taylor, Lincoln/Boone, Nicholas/Webster, Mercer, Cabell,

Logan, Hampshire/Mineral, Kanawha, Marshall/Wetzel/Tyler, Wayne, Harrison, and Raleigh.

                                   Third Party Consultants

       73.     In recent years, BCF has used a number of expert consultants to assist in designing

or improving various aspects of our child welfare program.

       74.     As mentioned above, we have contracted with A Second Chance, Inc. to conduct a

“Kinship Strengths Assessments” to acquire a better understanding of the trends impacting its

current kinship care program, and to make recommendations for improvement. A Second Chance,

based in Pittsburgh, is a national leader in kinship programming.

       75.     We have engaged Casey Family Programs for in depth technical assistance in a

number of areas, including implementation of a “reflective supervision” initiative designed to

improve workforce retention and supervisory support for workers through relationship-focused,

collaborative consultation between a caseworker and supervisor. Casey Family Program is also

working with us to assess and implement improvements to our kinship program.




                                               21
Case 3:19-cv-00710 Document 160-1 Filed 11/16/20 Page 23 of 27 PageID #: 8778




       76.     We are working with the ACF Capacity Center for States on identifying issues with

respect to our intake process and implementing strategies to improve that process.

       77.     Our MOU with DOJ requires us to engage a consultant to provide technical

assistance and monitoring of our implementation of the MOU. We have contracted with the

University of Maryland School of Social Work (“UMSSW”). In addition to monitoring our

compliance and submitting bi-annual reports to the DOJ, UMSSW provides BCF with technical

assistance and guidance in expanding community-based services to children pursuant to the DOJ

MOU.

       78.     We have also contracted with Berry Dunn, a nationally recognized consulting firm,

to assist us in implementing the DOJ MOU, as well as our ongoing efforts to redesign the Safe at

Home program.

                                Health Care and Other Services

       79.     In March 2020, DHHR launched is a statewide managed care program for foster

children that is designed to improve access and coordination of health care benefits and socially

necessary services for foster children. Through this program, every child is undergoing a

comprehensive assessment to identify physical, mental health, and behavioral health needs, and

every child has a care coordinator who is responsible for assuring the children are connected with

appropriate providers to address those needs. The care coordinator is required to work closely

with the child’s DHHR caseworker, as well as with the child’s Multidisciplinary Treatment Team

as the care coordinator works to provide and coordinate services for the child.

       80.     Also in March 2020, DHHR launched the new Medicaid Children with Serious

Emotional Disorder Waiver program to serve up to 2,000 children. Under this program, children

with mental illness, including foster children in family homes, receive a broad range of



                                                22
Case 3:19-cv-00710 Document 160-1 Filed 11/16/20 Page 24 of 27 PageID #: 8779




community-based services, including: comprehensive community-based treatment, including case

management; crisis services; day services; independent living/skills building; supported

employment; specialized therapy; and in-home family therapy and support.

          81.     Most recently, as part of its implementation of the MOU with the DOJ, DHHR has

contracted with Marshall University and Dr. John Lyons to perform a cluster study using the Child

and Adolescent Needs and Strengths (“CANS”) assessment, which is a nationally-recognized

comprehensive trauma-informed behavioral health evaluation tool, and was developed by Dr.

Lyons. The purpose of the cluster study is to gather information about the strengths and needs of

the target population in order to better evaluate the need for services that will help the child and

family.

          82.     From September 2019 through August 2020, 5,839 foster children (most of whom

are living in the community) received Medicaid mental health or behavioral health services; 152

foster children with intellectual disabilities received community-based services through the

Medicaid I/DD Waiver Program; and 52 foster children with disabilities received Medicaid

community-based personal care services. See Att. J.

                                            Caseworkers

          83.     Every child in the custody of DHHR has a CPS or YS caseworker, who is required

to visit with the child at least monthly. DHHR, Foster Care Policy, at 44; DHHR Youth Services

Policy, at 34.2

          84.     The job of a caseworker may be the hardest job in BCF. Our workers are confronted

with difficult, sometimes dangerous, often traumatic situations every day. Over the last several




2
     A     copy    of    the    Youth  Services  Policy   is   publicly available  at:
https://dhhr.wv.gov/bcf/policy/Documents/Youth%20Service%20Policy%20July%202020.pdf.
                                                  23
Case 3:19-cv-00710 Document 160-1 Filed 11/16/20 Page 25 of 27 PageID #: 8780




years, DHHR focused significant attention and resources on increasing the number of qualified

caseworkers and decreasing their caseloads. This has been a priority of Secretary Crouch since

his appointment, and is a subject of regular meetings with the Secretary and DHHR leadership.

       85.     In 2017, DHHR implemented a $1,500 one-time recruitment bonus for Child

Protective Service workers in certain counties with high vacancy rates.

       86.     In 2018, we instituted a career ladder structure to increase incentives for caseworks

to remain with the agency.

       87.     In 2018, DHHR added 48 caseworker positions and reallocated 12 caseworker

positions from other areas of DHHR to the foster program.

       88.     In August 2018, DHHR implemented an across-the-board pay increase of 2 percent

for all caseworkers.

       89.     In September 2018, DHHR increased its case worker retention incentive payment

from 3 percent to 5 percent.

       90.     In 2019, DHHR partnered with Casey Family Programs to implement a “reflective

supervision” program for caseworker supervisors and the caseworkers they oversee supervisors

and their staff. Reflective supervision involves structured coaching sessions designed to guide and

support the employee.

       91.     In April 2019, DHHR implemented a 5 percent across-the-board pay increase for

all caseworkers.

       92.     In August 2019, DHHR implemented another 3 percent across-the-board increase

for most caseworkers.

       93.     Our Division of Training has worked closely with the West Virginia Social Work

Education Consortium, which includes representatives from accredited schools of social work



                                                24
Case 3:19-cv-00710 Document 160-1 Filed 11/16/20 Page 26 of 27 PageID #: 8781




throughout the State, including West Virginia University, Marshall University, Concord

University, West Virginia State University, Shepard University, and West Liberty State

University, to develop a curriculum for pre-service and in-service training for staff who do not

have a degree in social work or a related field, in addition to the training that already exists for all

caseworkers.

        94.     In response to findings in our 2017 CFSR, West Virginia implemented a

comprehensive training program for new supervisors that incorporates job-related training and

management training provided by the West Virginia Division of Personnel and the WVDHHR

Office of Human Resource Management. When new supervisors are hired, they are identified in

the onboarding process and enrolled in the next series of “Putting the Pieces Together,” a nine-day

curriculum for Child Welfare supervisors that was adapted from a training developed by the

University of Colorado. The training consists of three three-day modules: Administrative

Supervision, Supportive Supervision, and Educational Supervision and is directly related to their

jobs as Child Welfare supervisors.

        95.     From March 2018 to August 2020, the total number of funded caseworker positions

at DHHR increased by over 25 percent, from 424 to 533, and the number of filled positions

increased by 10 percent. As a result, the average statewide caseload decreased substantially, from

26-cases-per-worker in June 2018 to 18-cases-per-worker in April 2020.

                                            Case Records

        96.     DHHR caseworkers, supervisors, and managers use an automated system known as

the Families and Children Tracking System (“FACTS”) to enter and collect information related to

the children with which they come into contact, including those investigated for abuse and neglect

as well as children in DHHR custody. In essence, the system has a screen for each child, with a



                                                  25
Case 3:19-cv-00710 Document 160-1 Filed 11/16/20 Page 27 of 27 PageID #: 8782




series of tabs pulling up sub-screens in which information can be filled in, including tabs for

service plans, youth transitioning, and assessments, and a virtual “file cabinet” in which documents

can be uploaded. When a caseworker or supervisor reviews a child’s case in FACTS, the

caseworker is able to view and access the child’s case history and information, organized by

subject (e.g., via the tabs and sub-screens).

       97.     While FACTS includes a lot of information related to every child, it does not

produce a “case file” in the traditional sense that can be re-produced or reviewed outside of

FACTS. As a result, in response to Plaintiffs’ document request for the “case files” of the named

Plaintiffs, DHHR staff had to manually open and take a screenshot of each of the various entries

and documents in FACTS.

       98.     FACTS is over 20 years old and is scheduled to be replaced with a single integrated

eligibility system, called Peoples Access to Help (“PATH”), which will also connect with

Medicaid. PATH will also be able to interface with external stakeholders such as the circuit courts

and the West Virginia Department of Education. In November 2017, the State awarded the PATH

contract – with a potential value of approximately $308 million over ten years – to an outside

vendor, which has been working on the project ever since. Conversion of the child welfare system

to PATH is expected to begin in July 2021.

             I declare under penalty of perjury that the foregoing is true and correct.



Executed this __13___ day of November 2020, in Charleston (Kanawha County), West Virginia.




                                                     ___                                   ___

                                                     Linda Watts

                                                26
